DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Underwood (US 20130217241) in view of Martirosyan (J. Vac. Sci. Technol. A 36(4), Jul/Aug 2018).
Claims 1 and 7: Underwood is directed towards flowable CVD processing to deposit and treat a silicon nitride based (so it is also silicon based) dielectric film formed on a surface of a substrate.  The treatment is to remove components from the film to make it non-flowable and increase etch resistance (abstract).  The treatment process comprising: positioning a substrate having a silicon nitride (SiN)-based dielectric film formed thereon in a processing chamber (positioned on a pedestal)[0056]; and exposing the silicon nitride (SiN)-based dielectric film to plasma, which can be helium in the processing chamber[0021].  While Underwood teaches the plasma has an ion density greater than 1011 ions/cm3 [0021], it does not specifically teach the ion energy or the flux density.
Martirosyan is also directed towards helium plasma treatments of silicon nitride based films (abstract).  It teaches that plasma treatments can not only etch, but also damage the substrate and in order to reduce damage to substrates during plasma processing, the energy of the ions can be reduced to levels below which plasma induced damage of the substrates occur, such as less than 5eV (introduction, left column). It further teaches that the energy of the ions determines the depth of treatment for the substrate (page 2, right column).  Thus, the ion energy of the plasma treatment of Underwood is a result effective variable for controlling the degree of plasma damage and the depth of treatment to the substrate.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “between 1eV and 3.01eV” (which overlaps with the taught <5eV) through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  There is nothing in the specification that demonstrates any unexpected result from using these ranges.
Martirosyan further teaches that helium plasma treatments affect the substrate through ion bombardment, with each helium ion energy determining the strength of the impact and the ion flux density determining the rate of the impacts, and thus it determines how fast the substrate reaches a certain treatment level (number of impacts/dosage, pages 2-3, computational details section).
Thus the ion flux density is a result effective variable determining how fast the substrate reaches a desired treatment level, with higher flux densities resulting in faster treatment to reach a desired dosage.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “between 5x1015 ions/cm2-sec and 1.37x1016 ions/cm2-sec” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) There is nothing in the specification that demonstrates any unexpected result from using these ranges(claims 1 and 7).
Claim 14: Underwood teaches a method for forming and post treating (curing) a silicon nitride based dielectric film on a surface of a substrate (abstract).  The process comprises delivering a dielectric precursor onto a substrate disposed in a first chamber and where the substrate is located is the processing region (where deposition occurs) and supplying plasma to that first chamber to deposit the film [0043-0044], which will produce a radical flux [0040-0041], and teaches precursors that contain silicon and nitrogen for that purpose [0036].  Underwood teaches that the substrate may be transferred to a different plasma treatment unit that is under vacuum (second chamber) for the post treatment step [0021].  
The post treatment process comprising: positioning a substrate having a silicon nitride (SiN)-based dielectric film formed thereon in a processing chamber (positioned on a pedestal)[0056]; and exposing the silicon nitride (SiN)-based dielectric film to plasma, which can be helium in the processing chamber[0021].  While Underwood teaches the plasma has an ion density greater than 1011 ions/cm3 [0021], it does not specifically teach the ion energy or the flux density.
Martirosyan is also directed towards helium plasma treatments of silicon nitride based films (abstract).  It teaches that plasma treatments can not only etch, but also damage the substrate and in order to reduce damage to substrates during plasma processing, the energy of the ions can be reduced to levels below which plasma induced damage of the substrates occur, such as less than 5eV (introduction, left column). It further teaches that the energy of the ions determines the depth of treatment for the substrate (page 2, right column).  Thus the ion energy of the plasma treatment of Underwood is a result effective variable for controlling the degree of plasma damage and the depth of treatment to the substrate.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “between 1eV and 3.01eV” (which overlaps with the taught <5eV) through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Martirosyan further teaches that helium plasma treatments affect the substrate through ion bombardment, with each helium ion energy determining the strength of the impact and the ion flux density determining the rate of the impacts, and thus how fast the substrate reaches a certain treatment level (number of impacts/dosage, pages 2-3, computational details section).
Thus the ion flux density is a result effective variable determining how fast the substrate is treated by the plasma, with higher flux densities resulting in faster treatment to reach a desired dosage.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “between 5x1015 ions/cm2-sec and 1.37x1016 ions/cm2-sec” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980)(claim 14).
Claims 2 and 9: Underwood teaches that the silicon nitride (SiN)-based dielectric film comprises Si-H bonds [0015].
Claims 3 and 10: Underwood teaches that the silicon nitride (SiN)-based dielectric film comprises substantial residual hydrogen from the precursors [0014].  It teaches that nitrogen is bonded to every other element in the film, but does not specifically exemplify the presence of N-H bonds [0036].  However, it does teach that nitrogen precursors that form the film have N-H bonds such as in the form of –NH2 functional groups [0029], so N-H bonds are present in what is being deposited on the substrate.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use nitrogen precursors that include N-H bonds and for N-H bonds to be present in the film because it is present in the reactants that form the film and a practitioner would not expect scission of all N-H bonds, especially when residuals of the other bonds in the precursor are taught to remain in the deposited film.
Claims 4, 11, and 15: Underwood teaches using temperature ranges that overlap with applicant’s claimed ones, such as 50oC [0020]. MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claims 5, 12, and 16: Underwood teaches using pressure ranges that overlap with applicant’s claimed ones (1mTorr to several torr) [0021]. MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claims 6, 13, and 17: Underwood teaches depositing on a semiconductor substrate (abstract).
Claim 19: Underwood teaches that the dielectric precursor may be an organosilicon compound that includes silicon, nitrogen (e.g. N-O groups), hydrogen (e.g. methoxy) and oxygen (e.g. methoxy) [0039].  Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a precursor that includes silicon, nitrogen, hydrogen, and oxygen, because these elements are taught to be included in the precursor.
Claim 20: Underwood teaches that the radical flux of the plasma can comprise NH3 [0040-0041].
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Underwood (US 20130217241) in view of Martirosyan (J. Vac. Sci. Technol. A 36(4), Jul/Aug 2018), further in view of Ho (WO2017112732).
Though Underwood teaches organosilicon compounds as the dielectric precursor that include silicon, nitrogen, and hydrogen [0036], it does not teach using one that further includes chlorine.
Ho also teaches a method of forming a silicon nitride (SiN)-based dielectric film on a surface of a substrate (abstract) via flowable chemical vapor deposition and deposition is followed by post-treating the silicon nitride based dielectric film to solidify it [0045], such as by annealing it with a helium plasma [0055-0057].  However, it further teaches appropriate precursor compounds include those that have silicon, nitrogen, hydrogen, and halide atoms [0015], where the first exemplary halide is chlorine [0026].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use the precursor compounds of Ho that include silicon, nitrogen, hydrogen, and chlorine, as the dielectric precursor of Underwood, since such compounds were taught to be appropriate and effective precursors to deposit such films by flowable CVD and doing so would produce no more than predictable results (claim 18).

Response to Arguments
Applicant's arguments filed 06-14-2022 have been fully considered but they are not persuasive with any new grounds of rejection being necessitated by amendment.
	The examiner again thanks applicant’s representative for the helpful interview.
In response to the claim amendments, the claim objections and 112 rejections have been withdrawn.
	Regarding applicant’s argument that Martirosyan teaches away from using helium ion energy levels less than 5eV.  
Applicant first argues that Martirosyan only “contemplated” energies from 5-250eV.  Martirosyan only performed computations on energies in that range, but it more broadly teaches the state of the art and teaches the utility (and already existing industrial application) of lower energy plasmas in order to reduce plasma induced damage.
	Regarding the argument Martirosyan teaches away from low-Te plasma because it teaches that low-Te plasmas have reduced etch directionality (compared to higher energy plasmas), and that the plasma energy modified layer thickness increases with ion energy, that is not a teaching away.  Martirosyan also teaches that low-Te plasma have the advantage of reduced plasma induced damage.  More broadly, Martirosyan teaches that there are several known “solutions” to reduce the problem of plasma induced damage.  That includes using Low-Te plasmas (ion energy levels below 5eV, as applicant claiming) and other solutions such as pulsing the plasma.  Martirosyan teaches both of these solutions are already industrialized, but teaches that there are positives and negatives for using either one, meaning that there is always room for improvement.  This is not a teaching of such options being non-functional.  Teaching the positives and negatives of known alternatives is not a teaching away, it is providing practitioners with useful information to make an informed decision when they are choosing among the different known solutions to this problem.  A person of the art is motivated to use a Low-Te plasmas because the prior art teaches it is useful for such modification processes while reducing plasma induced damage.
MPEP 2141.02 states:  "Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to  an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since “Gurley asserted no discovery beyond what was known in the art.” 27 F.3d at 554, 31 USPQ2d at 1132.). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)."
Regarding the argument that Martirosyan was applied incorrectly for its teaching of flux densities, applicant is conflating the dose of the plasma (ions/cm2) with the ion flux density (ions/cm2*sec).  Applicant is citing the ion dose applied by Martirosyan for the computer model to become steady state and comparing that with the ion flux density that is found in the claims.  These values cannot be directly compared.  “Dose” is some measure of the degree of exposure of a particular substrate to a plasma.  The flux density determines how long a process must occur for a particular ion dose to be performed.
In response to applicant’s claim amendments, further defining the bonds as Si-H bonds rather than S-H bonds, the Blanquart reference based rejection has been withdrawn.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712